DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 6/24/2022, is acknowledged. Claims 2-4, 6, and 9 are amended; Claims 14-19 are newly added.  No new matter is present. Claims 1-19 are currently pending.
The rejection of Claims 2-4 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method of laser welding, without filler wire, two monolithic semifinished products made of aluminum alloy and a component with the composition, structure, and properties resulting from such a method, wherein monolithic is defined by the instant specification (see p. 2, lines 27-29, “monolithic shall mean a product composed of a single non-composite alloy, a composite product being, for example composed off co-rolled alloys or obtained by casting ‘bi-alloys’”), and wherein at least one of the two monolithic semifinished products made of aluminum alloy is a rolled sheet with a composition as required by Claim 1.  Closest prior art Brockmann teaches away from a method of laser welding two monolithic aluminum alloys with a composition as required by the claims.  Thus, Applicant’s arguments, filed 6/24/2022, with respect to the rejection under 35 U.S.C. 103 over Brockmann in view of Hajime have been fully considered and are persuasive and the rejection has been withdrawn. 
Finally, Applicant’s arguments with respect to the nonstatutory double patenting rejection of claims 1-7 and 9-13 over U.S. Pat. No. 10661389 have been fully considered and are found persuasive, and therefore, the rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Izuchi (US 5576112) teaching a method of laser welding aluminum alloy components without filler, but is silent as to content of Ti and teaches away from a rolled component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735